DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ODALYS RODRIGUEZ CASAS,
                            Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-1599

                              [July 21, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502019CA002702.

    Geoffrey B. Marks of Law Offices of Geoffrey B. Marks, Coral Gables,
for appellant.

  Kathryn L. Ender and Freddi Mack of Lewis Brisbois Bisgaard & Smith
LLP, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.